Citation Nr: 1002145	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-22 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is the Veteran's "surviving spouse" 
for the purpose of Department of Veterans Affairs death 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision considered the 
appellant's claim for benefits based on the Veteran's death 
and denied dependency and indemnity compensation (DIC), death 
pension, and accrued benefits.  

The statement of the case characterized the issue as 
entitlement to non-service-connected death pension benefits.  
However, review of the file shows the appellant is seeking 
benefits on any applicable basis.  The RO considered DIC and 
accrued benefits as well as death pension, and denied all 
benefits on the basis that the appellant was not the 
Veteran's surviving spouse.  Thus, the Board finds that the 
issue is most appropriately stated as set forth above.  See 
also 38 U.S.C.A. § 5101(b)(1) (West 2002).  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 1953.  

2.  The appellant and the Veteran were divorced in March 
1962, prior to his death.  

3.  The Veteran died in August 1963.  The death certificate 
indicates he was divorced at the time of his death.  




CONCLUSION OF LAW

The criteria for being accepted as the Veteran's "surviving 
spouse" for the purpose of VA death benefits have not been 
met.  38 U.S.C.A. §§ 101(3), 103(c), 1310, 1541(a), 5121 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In August 2007, the RO received a claim in which the 
appellant certified certain facts including marriage to the 
Veteran in April 1953, divorce from the Veteran prior to his 
death, death of the Veteran in August 1963, remarriage in 
June 1973 and separation from her second spouse.  Based on 
that information, the RO denied DIC, death pension and 
accrued benefits in September 2007.  It was not until the 
June 2008 statement of the case that the RO explained to the 
appellant that she did not qualify for death benefits because 
she was not a "surviving spouse."  Nevertheless, she was 
not prejudiced by this late notice, because under the facts 
as certified in her original claim, the law does not provide 
entitlement to death benefits.  There was simply nothing the 
RO could tell her was needed to substantiate her claim.  
Similarly, there are no additional facts that can be 
developed to substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



Criteria

VA death benefits, including death pension, death 
compensation, DIC and accrued benefits, are payable to a 
Veteran's surviving spouse under certain circumstances. 38 
U.S.C.A. §§ 1310, 1541(a), 5121 (West 2002).

A "surviving spouse" is a person of the opposite sex whose 
marriage to a Veteran is valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued, and who was the spouse of the Veteran at 
the time of the Veteran's death.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50(b) (2009); see also 38 U.S.C.A. 
§ 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009) (defining 
marriage).  

A surviving spouse must also have lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse.  38 C.F.R. § 3.50 (b)(1) (2009).  
Additionally, the claimant must not have remarried or, with 
some exceptions, must not have lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2) (2009).  

In this case, a certified copy of a certificate of 
dissolution of marriage shows that the marriage of the 
appellant and the Veteran was dissolved by a judgment dated 
in March 1962.  She was not married to him when he died in 
August 1963.  Therefore, she does not meet the legal 
definition of "surviving spouse."  This means that she does 
not meet the basic requirement for any VA death benefits, 
DIC, death pension, or accrued benefits.  

Subsection 3.50(b)(1) provides that a surviving spouse must 
also have lived with the Veteran continuously from the date 
of marriage to the date of the Veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse.  
This is not an alternative requirement, but in addition to 
the basic requirement of subsection (b) that the claimant 
must be the spouse of the veteran at the time of his death.  
Consequently, because the appellant and the Veteran were 
divorced at the time of his death, the abuse reported by her 
does not bring her within the definition of surviving spouse.  

The Board has considered the equitable arguments advanced by 
the appellant, including her reports of abuse by the Veteran 
and his mother, the Veteran's illness during and after 
service, the burdens of raising their children and her 
current need.  Unfortunately, none of these factors overcome 
the basic legal requirement that she must have been married 
to him at the time of his death to be his surviving spouse 
and qualify for benefits.  


ORDER

The appellant's claim that she is the Veteran's "surviving 
spouse" for the purpose of VA death benefits is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


